Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is based on the Notice of Allowance mailed on 02/04/2022 and Applicants’ amendment filed on 05/02/2022.
2.	Claims 4-6, 12, 14-15, 21, 25 and 28-29 are amended and claims 31-34 are newly added.
	
 Reasons for Allowance
3.	Claims 1, 4-6, 8, 11-15, 21, 25-29 and 31-34 are allowed over the prior arts of record.
 A.	Regarding claims 1 and 8, the prior art of record when viewed individually or in combination does not discloses or render obvious the features of the independent claims 1 and 8 specific to the limitations of:
in response to starting of a computer device, sending a message to a configuration server indicating that the computing device is started … sending the first file group identification to the file server, so that the file server determines, based on the first file group identification, a storage at least one given candidate device that stores the first file group; and receiving the first file group from the at least one given candidate device; and installing the application based on at least the first file group and a second file group of the application, wherein the second file group is another part of the file set of the application and is determined based on the first file group identification;…
sending the first file group identification to the at least one given candidate device to receive the first file group from the at least one given candidate device when the at least one given candidate device stores the first file group; and… determining, based on a result of a logical operation performed on the first file group identification and the computing device, the at least one given candidate device; and determining the at least one given candidate device and the computing device are coupled to the same switch and in combination in all other limitations/elements as claimed in claims 1 and 8. Such combination/render obvious features, are allowed over the prior art of record.

B.	Regarding claims 14, 31 and 33, the prior art of record when viewed individually or in combination does not discloses or render obvious the features of the independent claims 14, 31 and 33 specific to the limitations of:
… determining, based on the first file group identification, a given device that stores the first file group; 
causing the determined given device to send the first file group to the computing device, so that the computing device installs the operating system based on at least the first file group and a second file group at least partially in parallel, wherein the second file group is another part of the file set of the operating system and is determined based on the first file group identification in combination in all other limitations/elements as claimed in claims 14, 31 and 33.
Claims 4-6, 11-13, 15, 21, 25-29, 32 and 34 are dependent upon claims 1, 8, 14, 31 and 33. Since the independent claims 1, 8, 14, 31 and 33 are allowable, claims 4-6, 11-13, 15, 21, 25-29, 32 and 34, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/           Examiner, Art Unit 2192